Title: To George Washington from Henry Knox, 23 August 1792
From: Knox, Henry
To: Washington, George



Sir
New-York 23d August 1792

The express, with your letter of the 15th instant and Mr Seagroves and Major Calls dispatches, arrived at the War office about the hour of twelve on the 21st instant, and I received the letters by express yesterday in this City.
I shall return to Philadelphia either to day or tomorrow, and will immediately take up the subjects of Mr Seagroves communications, in conjunction with the secretary of the treasury, and submit the result sir to you.
Major Gaither has probably arrived and will soon be on the

frontiers of Georgia. The Mr Rosecrantz of whom you are pleased to inquire appears to have been an agent of Gen. Waynes, employed through Capt. Cass at Fort Franklin, to obtain information of the movements of the Senekas.
The dangerous situation of Major Washington is greatly to be regretted, I sincerely pray he may recover and again comfort his friends, by his virtues and amiable qualities. I have the honor to be sir with the highest respect Your obedient Servant

H. Knox

